DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14-21, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Violette (US 7,332,408, newly cited) in view of HWANG et al. (US 2020/0043929, previously cited, hereinafter, Hwang.)
In regard to claims 11 and 20, in figs. 2A-2F, Violette discloses a method, comprising: 
forming an isolation trench by:
forming an opening 210 in a semiconductor material 200, or silicon substrate, in a semiconductor fabrication process, etching the substrate, for example;
depositing a first dielectric material 212 in the opening , seen in fig. 2A; 
depositing a second dielectric material 220 in the opening on the first dielectric material, in fig. 2B;
the second dielectric material, nitride, is a different material than the first dielectric material, oxide; and
the second dielectric material is deposited in a bottom portion of the isolation trench, fig. 2E;
depositing a third dielectric material on the second dielectric material 230, wherein the third dielectric material is a sacrificial material; and
depositing a fourth dielectric material 240 in the opening, the upper most layer in the trench, fig. 2F.
Violette, however, does not expressly disclose wherein the second dielectric material has a negative bias relative to a channel bias to an adjacent active area of an access device, a function of the element.
Hwang, in fig. 2, discloses an analogous device including active areas AP1-AP4, source/drain regions 150 and a trench 160at (para [0065]) between the active areas. The trench is further filled with aluminum oxide material (para [0079]) which is capable of providing a negative bias relative to a channel bias to an adjacent active area, source/drain, for example, in order to provide separation and electrical isolation between the devices. This is common in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the material as taught in order to take the advantage as mentioned.
Furthermore, regarding claim 20, Hwang further discloses the channel is between the source/drain regions and the trench is neighboring the channel by etching into the substrate, the third dielectric is a sacrificial layer, or insulation, and the third dielectric layer been recessed to be lower than the top surface of the substrate. See, Violtte’s fig. 2D and Hwang’s fig. 2.
Regarding to claims 12 and 21, the combination further comprising conformally depositing Aluminum Oxide (AlOx) as the second dielectric material on the first dielectric material. Hwang’s para [0079] and fig. 2.
Regarding claim 14, the combination further comprising controlling a location of the negative bias relative to the channel by see Hwang’s fig. 2 (or Violette’s figs. 2A-2D ):
controlling a depth to forming the opening;
controlling an amount of the first dielectric deposited in the opening; and 
controlling an amount of the second dielectric deposited in the opening. See also para [0006].
Regarding claims 15 and 16, the above combination further discloses using different etching processes including wet etch and dry etch process. It should be noted the dry etch process is commonly used in the art since the process provides the ability to control the depth of which the layer is formed. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the same dry etch process as taught for the oxide layers as cla8imed in order to take the advantage.
Regarding claim 17, the above combination further comprising depositing the first dielectric material in the opening to a certain thickness, except further disclose the exact dimension as currently claimed, height in a range of from 1 nanometer (nm) to 5 nm. Nevertheless, the specification does not disclose the criticality of the thickness. Thus, it is obvious to one of ordinary skill in the art to modify the thickness of the layers in order to meet certain design criteria.
Regarding claim 18, the above combination discloses the first and fourth oxides are used to fill the trench. Violette’s fig. 2F.
Regarding claim 19, the combination further discloses that the first dielectric material and the second dielectric material are oxide materials, usually low in dielectric constant compared to the fourth material, a nitride layer. Nitride is used to form to avoid trapped charges as mentioned by Violette.
Regarding claim 24, the second dielectric layer as disclosed by the combination is capable of electrostatically controlling a threshold voltage (Vt) of the channel using the deposited second dielectric material in the isolation trench.
Regarding claim 25, the above combination further discloses recesses that may be called access device and undoped locations or channels in them and the second dielectric is capable of controlling the biases of the channels.
Regarding claim 26, the combination further comprising:
removing a remaining portion of the third dielectric material from the opening when recessing the second dielectric; and
deposing depositing a fourth dielectric material on the second dielectric material in the opening to fill the opening. See Violtte’s figs. 2C-2F.
Claims 13 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Violette and Hwang as applied to claims 1 and 20 above, and further in view of Chen et al. (US 2016/0086840, newly cited, hereinafter, Chen.)
In regard to claims 13 and 22-23, the combination above combination discloses all of the claimed limitations as mentioned, except using ALD process to form the dielectric layer as currently claimed. Nevertheless, it should be noted the ALD method if widely used in making/depositing layers in a semiconductor device especially a high-k dielectric layer in order to control the thickness of the layer, for example. For instance, Chen, in figs. 1 and 3-4, discloses an analogous semiconductor device including forming dielectric layer 224 on a substrate 202, the dielectric layer is formed using the known process as discussed above, the ALD (PARA [0023].) Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the known process as taught in order to take the advantage. Furthermore, the layers as disclosed in the combination also are capable of being adjusted with the bias, threshold voltages, for example.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/Primary Examiner, Art Unit 2814